Case 3:21-cr-30010-SPM Document1 Filed 01/21/21 Pageiof2 Page ID#1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS JAN 21 2991

 

UNITED STATES OF AMERICA SOUTH Y BieSTRICT c
) AST ST. Louls OFFigg NOS
Plaintiff, )
) Fos 4
vs. ) wor Al-B00IO-SAN
)
ALONZO J. STRINGER, SR, ) Title 18,
) United States Code,
Defendant. ) 922(j) and 924(a)(2)
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

POSSESSION OF STOLEN FIREARM
From on or about August 13, 2020 and October 8, 2020, in St. Clair County, within the
Southern District of Illinois, and elsewhere,

ALONZO J. STRINGER, SR,

defendant herein, knowingly possessed a stolen firearm, that is, Leman Arms, Model M53, 8
caliber rifle, bearing serial number C-16326 and Smith and Wesson M&P 9mm semi-automatic
firearm bearing serial number NF Y6847, which had been shipped and transported in interstate
commerce, knowing and having reasonable cause to believe the firearm was stolen, in violation of
Title 18, United States Code, Sections 922(j) and 924(a)(2).
Forfeiture of Firearms Allegation
Upon conviction of the offense alleged in Count | of this Indictment,
ALONZO J. STRINGER, SR,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), all firearms and ammunition involved in or used in any

knowing violation of the offenses described in Count 1 of this Indictment, including but not
Case 3:21-cr-30010-SPM Document1 Filed 01/21/21 Page 2of2 Page ID #2

limited, to the following: Leman Arms, Model M53, 8 caliber rifle, bearing serial number C-
16326; Smith and Wesson M&P 9mm semi-automatic firearm bearing serial number NF Y6847

and any and all ammunition contained therein.

A TRUE BILL

 

AL (s—

ALEXANDRIA BURNS
Assistant United States Attorney
_ Digitally signed by
Crt { td STEVEN WEINHOEFT
OA USK Date: 2020.12.10
19:59:51 06'00'
STEVEN D. WEINHOEFT
United States Attorney

 

 
